Mr. Justice Wolf
delivered the opinion of the Court.
- On an appeal without the incorporation of the evidence or the reproduction of what happened before the- court, we can find no error or abuse of discretion in a refusal to post*879pone a misdemeanor case because counsel for the defendant was not present.
Nor was it error to set aside an unsworn motion of appellant. Nor do we find the penalty of three months’ imprisonment excessive.
A complaint couched in the following terms is sufficient:
“ . . . the defendant Epifanio Laguer then and there unlawfully, willfully and maliciously, with the deliberate purpose of depriving ±he legitimate owner thereof, stole from the property of Eleuterio Cordero about two hundredweights of yams, more or less, valued at -$4.00, which he was unable to take away as he was found within the premises by said Cordero and his brother, José Cordero; said yams were seized and placed at the disposal of the court as evidence in the case.”
While defendant did not leave the premises there was a sufficient conversion of the property, and hence, a ease of larceny.
The taking of several hundredweights of yams is prima facie the description of personal property and not of real -estate.
The judgment will be affirmed.